Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Josh Puvak on 3/24/2022.

The application has been amended as follows: 

Amendments to the Claims:
 A wireless power transfer device comprising:
a switching circuit;
	a first resonatorcomprising a first compensation capacitor connected in series with a first tuned coil having a first end and a second end, wherein the first compensation capacitor is connected directly to the switching circuit, and 
	a second resonatorcomprising a supplemental compensation capacitor connected in series with a second tuned coil having a first end and a second end, wherein the first end of the second tuned coil is connected to the second end of the first tuned coil, and wherein the supplemental compensation capacitor is connected directly to the switching circuit;
wherein the first resonator and the second resonator are configured have complementary power transfer characteristics.
The wireless power transfer device of claim 25, wherein the first resonator is configured to make power available via a first magnetic field caused by a first current in the first tune coils, the second resonator is configured to make power available via a second magnetic field caused by a second current in the second tune coils, and first resonator and the second resonator are configured to produce a phase angle of 

The wireless power transfer device of claim 25, wherein the first tuned coil and the second tuned coil are differentially coupled. 

The wireless power transfer device of claim 25, wherein the second resonator comprises a series compensation network

(Canceled) 

(Canceled) 

The wireless power transfer device of claim 25, wherein a coupling factor of the mutual coupling between the first tuned coil and the second tuned coil is greater than or equal to about 0.15.

The wireless power transfer device of claim 25, wherein the mutual coupling between the first tuned coil and the second tuned coil is configured to 

The wireless power transfer device of claim 25, wherein the first resonator comprises a second compensation capacitor connected in parallel with the first compensation capacitor and the first tuned coil.

(Canceled) 

The wireless power transfer device of claim 25, wherein a coupling factor of the mutual coupling between the first tuned coil and the second tuned coil is between 

The wireless power transfer device of claim 25, wherein [[a]] the mutual coupling between the first tuned coil and the second tuned coil degrades circulating currents in the wireless power transfer device when the wireless power transfer device is making power available and a pick-up pad is not in the vicinity of the wireless power transfer device.

(Canceled) 

(Canceled) 

The wireless power transfer device of claim 25, wherein the wireless power transfer device is configured to deliver substantially constant power, to a pick-up pad that is loosely coupled with the wireless power transfer device, when the coupling coefficient between the wireless power transfer device and the pick-up pad is in the range between 0.14 and 0.35.

A wireless power transfer device comprising:

	a switching circuit;
	a first coil having a first end and a second end;
	a second coil having a first end and a second end, where the first end of the second coil is connected to the second end of the first coil, and wherein the first coil and second coil are
	a parallel compensation network for the first coil, wherein the parallel compensation network a comprises a first compensation capacitor connected in series with the first coil and a second compensation capacitor connected in parallel with the first compensation capacitor, wherein the first compensation capacitor and the second compensation capacitor are each connected directly between the switching circuit and the first and second ends, respectively, of the first coil; and 
	a series compensation network for the second coil comprising a supplemental compensation capacitor connected in series with the second coil directly between the second end of the second coil and the switching circuit, 
	wherein the two tuned coils are 

The wireless power transfer device of claim 40, wherein the two tuned coils, the parallel compensation network and the series compensation network form a 


The wireless power transfer device of claim 40, wherein the two tuned coils are 

inductance values.

Response to Amendment
The previously made 112 rejections have been WITHDRAWN in view of the Amendments to the claims. 

Allowable Subject Matter
Claims 25-28, 31-33, 35-36, 39-44 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The claims in the application are deemed to be directed to an nonobvious improvement over the prior art of record, particularly AKUZAWA WO2015/097813 teaches a WPT including first and second connected coils and a resonant circuit (L2, L22, C2, C22) connected between said coils and the class E power supply of switches Q1, Q21 (Figure 3 provided below):


    PNG
    media_image1.png
    411
    664
    media_image1.png
    Greyscale

Riehl US 2014/0159656 teaches a WPT comprising first and second connected coils and a capacitor connected at said coil connection point (See Figure 3 below) wherein said coils are set to different (emphasis added) frequencies (see Spec. Para. 16).


    PNG
    media_image2.png
    423
    503
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    346
    505
    media_image3.png
    Greyscale

 
Regarding claim 25
The primary reason for allowance of the claims is the inclusion of the particular claimed structure comprising  a wireless power transfer device comprising a switching circuit; a first resonator, comprising a first compensation capacitor connected in series with a first tuned coil (emphasis added) having a first end and a second end, wherein the first compensation capacitor is connected directly to the switching circuit (emphasis added), and  a second resonator, comprising a supplemental compensation capacitor connected in series with a second tuned coil (emphasis added) having a first end and a second end, wherein the first end of the second tuned coil is connected to the second end of the first tuned coil, and wherein the supplemental compensation capacitor is connected directly to the switching circuit; wherein the first tuned coil and the second tuned coil are mutually coupled and tuned to the same frequency, and wherein the first resonator and the second resonator are configured have complementary power transfer characteristics (emphasis added).

Regarding claim 40
The primary reason for allowance of the claims is the inclusion of the particular claimed structure comprising a wireless power transfer device comprising a switching circuit; a first coil having a first end and a second end; a second coil having a first end and a second end, where the first end of the second coil is connected to the second end of the first coil, and wherein the first coil and second coil are connected with opposite polarity (emphasis added);  a parallel compensation network for the first coil, wherein the parallel compensation network a comprises a first compensation capacitor connected in series with the first coil and a second compensation capacitor connected in parallel with the first compensation capacitor, wherein the first compensation capacitor and the second compensation capacitor are each connected directly between the switching circuit (emphasis added) and the first and second ends, respectively, of the first coil; and  a series compensation network for the second coil comprising a supplemental compensation capacitor connected in series with the second coil directly between the second end of the second coil and the switching circuit,  wherein the two tuned coils are mutually coupled (emphasis added) to inhibit circulating currents when the wireless power transfer device is making power available and a pick-up pad is not in the vicinity of the wireless power transfer device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836